DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-9 and 11-16 as originally amended and filed on 11/30/2018.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is June 2, 2016 (20160602).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is the U.S. National Phase of PCT/DE2017/100366 filed May 3, 2017, which claims priority to DE 102016209685.0 filed June 2, 2016 (20160602).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 11/30/2018 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy 

Drawings
The 11/30/2018 drawings are objected to under 37 CFR 1.83(a) because they fail to show a complete representation of the invention.  Figure(s) 1 and 2 attempt(s) to show a level adjustment system and method as described in the specification.  However the figure(s) contain(s) empty boxes that should be filled with appropriate verbiage to reflect for example, Paragraphs [0029-53] of the specification as published as US 2020/0324606 A1.   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102006003068 B3 to Thyssenkrup (11/30/2018 IDS Foreign Document Number 4).

Regarding claim 1 Thyssenkrup teaches in for example the figures below:

    PNG
    media_image1.png
    582
    564
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    807
    media_image2.png
    Greyscale

And associated descriptive texts in for example, the ABSTRACT:
“The method involves adding an actual length of a structure spring (Laf) and geometrical dimensions of a spring strut for determining actual spring strut lengths (Lfb) corresponding to an actual distance between two fixing points. An actual motor angle is adjusted depending on the actual spring strut lengths by changing motor current in such a manner that a difference to a desired value of the engine angle lies in a given tolerance range for adjusting an axial position of a spring seat.“

Claim 1 “Method for controlling the vehicle bodywork level in motor vehicles with the aid of an electromechanically adjustable shock absorber, which is mounted on a first attachment point ( 1 ) with the drive and at a second attachment point ( 2 ) is connected to a wheel guide element and an axially adjustable spring plate ( 3 ), on which a vehicle body-supporting body ( 4 ) and a spindle drive having a spindle drive ( 6 ) for adjusting the axial position of the spring plate (3), wherein the spindle drive ( 6 ) driven by a controlled via a control unit electric motor and to control the vehicle body level, the actual strut length (LFB) by adjusting the axial position of the spring plate ( 3 ), comprising the following method steps: a) that of the gear of the spindle drive ( 6 ) on the spring plate ( 3 ) acting force (FKGT) is determined by the motor torque (MMOT) is determined from a measured value for the motor current (IMOT) on the engine map, which with the in the axial direction of the spring plate ( 3 ) acting force (FKGT) is linked via the thread pitch of the spindle; b) Determining the actual length of the body (LAF) by taking the amount of the body of the body ( 4 ) on the spring plate ( 3 ) acting force (FAF) determined by forming the balance of forces with the determined force (FKGT) and from this value on the spring rate of the structure of the actual length (LAF) of the body is determined; c) for determining the actual distance between the first (1) and the second attachment point ( 2 ) corresponding actual strut length (LFB) (controlled variable), the actual length of the body (LAF) and the known geometrical dimensions of the shock absorber (length of the spindle drive ( 6 ) added; d) for adjusting the axial position of the spring plate ( 3 ) is the actual motor angle (φ is ), which serves as a controlled variable, depending on the actual strut length (LFB) by changing the motor current (IMOT), which serves as a manipulated variable, adjusted so that the difference to a predetermined setpoint (φ soll ) of the motor angle is within a predefinable tolerance range.”

And claim 2 “Method for controlling the vehicle bodywork level in motor vehicles with the aid of an electromechanically adjustable shock absorber, which is mounted on a first attachment point ( 1 ) with the vehicle body and at a second attachment point ( 2 ) is connected to a wheel guide element and an axially adjustable spring plate ( 3 ), on which a vehicle body-supporting body ( 4 ), one between the spring plate ( 3 ) and the structure effective memory spring ( 5 ) and a spindle drive and a gear having spindle drive ( 6 ) for adjusting the axial position of the spring plate ( 3 ), wherein the spindle drive ( 6 ) driven by a controlled via a control unit electric motor and to control the vehicle body level, the actual strut length (LFB) by adjusting the axial position of the spring plate ( 3 ), comprising the following method steps: a) that of the gear of the spindle drive ( 6 ) on the spring plate ( 3 ) acting force (FKGT) is determined by the motor torque (MMOT) is determined from a measured value for the motor current (IMOT) on the engine is ) the actual spring plate position (ZFT) and by adjusting this actual spring plate position (ZFT) with the known basic length of the memory spring ( 5 ) in design position the actual length (LSF) of the storage spring ( 5 ) is determined from which the spring rate of the memory spring ( 5 ) from the memory spring ( 5 ) on the spring plate ( 3 ) acting force (FSF) gives; c) determining the actual length of the body (LAF) by the amount of the body of the body ( 4 ) on the spring plate ( 3 ) acting force (FAF) determined by forming the balance of forces with the determined forces (FKGT and FSF) and from this value on the spring rate of the assembly of the actual length (LAF) of the body is determined; d) for determining the actual distance between the first (1) and the second attachment point ( 2 ) actual strut length (LFB) (control size) is added to the actual length of the body spring (LAF), the actual length of the memory spring (LSF) and the known fixed geometrical dimensions of the shock absorber; e) for adjusting the axial position of the spring plate ( 3 ) is the actual motor angle (φ is ), which serves as a controlled variable, depending on the actual strut length (LFB) by changing the motor current (IMOT), which serves as a manipulated variable, adjusted so that the difference to a predetermined setpoint (φ soll ) of the motor angle is within a predefinable tolerance range.”

and associated descriptive texts a level adjustment system for a motor vehicle, comprising an actuator unit 6 which includes an electric engine (Fig. 2, motor) and a transmission powered by the electric engine in spindle drive (6), 
wherein the actuator unit is configured to enable a level adjustment of the motor vehicle in claim 1 above “spindle drive ( 6 ) driven by a controlled via a control unit electric motor and to control the vehicle body level, “; and
a control unit that includes a calculation unit and a current sensor configured to detect the engine current fed into the electric engine to determine an actuator force  generated by the actuator unit in claim 1 above “acting force (FKGT) is determined by the motor torque (MMOT) is determined from a measured value for the motor current (IMOT) on the engine map”.  

Regarding claim 2 and the limitation the level adjustment system of claim 1, wherein the calculation unit in the control unit is integrated see figures 1 and 2 above wherein it is understood that the calculation and control units are integrated into the control unit to work together to perform the method of claims 1 and 2.  

Regarding claim 3 and the limitation the level adjustment system of claim 2, wherein the calculation unit is further configured to process information about engine speed and direction of rotation of the electric engine see:
“The active strut includes a strut control unit which includes a comparator and a current regulator outputting the motor current IMot as an output. The motor current IMot acts on the electric motor. Depending on the motor current IMot, the shaft of the electric motor is rotated by a certain angle, so that an actual motor angle φ is set. This value of the motor angle φ is measured by means of a rotary encoder comprehensive measuring device and returned to the comparator of the strut control unit.”. (Emphasis added)

Wherein it is understood that motor current is directly proportional to motor speed that rotates in a certain angle detected by a rotary encoder in both the up and down directions.   

Regarding claim 4 and the limitation the level adjustment system of claim 3, wherein the calculation unit is coupled to a database, that stores data relating to the electric engine during at least one upward adjustment phase and at least one downward adjustment phase of the actuator unit, 
wherein the calculation unit is adapted to process average engine currents relating to an adjustment cycle comprising an upward phase and a downward phase see:
, an average value for the motor current IMot is determined, one of the influence of the friction in the spindle drive 6 exempted relationship between the engine torque MMot / the motor current IMot on the one hand and the force FKGT on the other hand discloses. With the aid of this mean value, it can be determined which motor current IMot is required in order to allow a specific force FKGT to act on the spring plate by the spindle drive. 

In order to eliminate the disturbing influence of the friction is therefore inventively the spring plate 3 starting from an initial position defined by a certain amount in each case deflected in both directions and from the respective, to the provision of the spring plate 3 Values of the manipulated variable IMot required in the starting position are averaged. “

Regarding claim 5 and the limitation the level adjustment system of claim 4, wherein the transmission has direction-dependent friction moments see:
“an average value for the motor current IMot is determined, one of the influence of the friction in the spindle drive “.  

Regarding claim 6 and the limitation the level adjustment system of claim 5, wherein it is designed as a leveling system see the Abstract and claims 1 and 2 above  

Regarding claim 7 and the limitation a method for operating a level adjustment system  of a motor vehicle that includes an electrical engine and a downstream transmission comprising: 
powering the electrical engine by a control unit; 
detecting an engine current during a metrological adjustment; 
storing the detected engine current; and 
calculating an actuator force acting in the level adjustment system in response to the engine current see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  See especially:
the engine torque MMot and the motor current IMot are linked to one another via the motor map of the electric motor, so that only the value of the motor current IMot must be known for determining the motor torque MMot. The value for However, due to the selected drive concept (permanent-magnet synchronous motor with current-controlled regulation), the IMot motor current is available as a detectable measured value in the control unit of the electromechanical active shock absorber...”

Regarding claim 8 and the limitation the method of claim 7, wherein the engine currents  during an adjustment cycle that includes an upward phase and a downward phase is detected and averaged to calculate the actuator force see:
“In order to eliminate the disturbing influence of the friction is therefore inventively the spring plate 3 starting from an initial position defined by a certain amount in each case deflected in both directions and from the respective, to the provision of the spring plate 3 Values of the manipulated variable IMot required in the starting position are averaged. “.  

Regarding claim 9 and the limitation the method of claim 8, wherein calculating the actuator force includes a non-zero difference between a reference to a first adjustment direction friction torque and a second adjustment direction related friction torque of the transmission see:

“As described above, the force FAF of the assembly spring is obtained by forming a force equilibrium on the cut spring plate 3 certainly. Since the force FAF of the bodybuilder is so dependent on the force FKGT, it should be noted that the above 3 described linkage of motor torque MMot (and thus indirectly from the motor current IMot) and the force FKGT on the thread pitch of the spindle drive 6 through in the spindle drive 6 existing friction is influenced. For example, an engine torque MMot must be applied to increase the strut length LFB, which in addition to the weight of the vehicle body also overcomes the internal friction in the spindle drive. Conversely, the engine torque MMot on the other hand, must not counteract the weight of the vehicle body with a shortening of the strut length LFB. Therefore, the friction in the spindle drive depends on the adjustment of the spring plate 3 a distorting influence on the relationship between the motor torque MMot respectively the motor current IMot on the one hand and the spindle drive 6 on the spring plate 3 acting force FKGT on the other hand. 

In order to eliminate the disturbing influence of the friction is therefore inventively the spring plate 3 starting from an initial position defined by a certain amount in each case deflected in both directions and from the respective, to the provision of the spring plate 3 Values of the manipulated variable IMot required in the starting position are averaged. “.  

  
Regarding claim 11 and the limitation a level adjustment system of a vehicle, comprising: 
an electric engine; 
a transmission driven by the electric engine; and 
a controller programmed to identify a motor current from the electric engine during an upward adjustment or downward adjustment of the vehicle, 
wherein the controller is further programmed to determine an actuator force generated by an actuator unit utilizing the motor current see the rejection of corresponding parts of at least claim 1 above incorporated herein by reference.  
  
Regarding claim 12 and the limitation the level adjustment system of claim 11, wherein the controller is further programmed to measure the motor current at multiple instances during an upward adjustment to identify a mean upward current value in response to the upward adjustment to the level control system see:
“In order to eliminate this falsifying influence, an average value for the motor current IMot is determined, one of the influence of the friction in the spindle drive 6 exempted relationship between the engine torque MMot / the motor current IMot on the one hand and the force FKGT on the other hand discloses. With the aid of this mean value, it can be determined which motor current IMot is required in order to allow a specific force FKGT to act on the spring plate by the spindle drive.”.  

Regarding claim 13 and the limitation the level adjustment system of claim 11, the controller is further programmed to measure the motor current during a downward adjustment at multiple instances to identify an average engine current in response to the downward adjustment to the level control system see:

“In order to eliminate this falsifying influence, an average value for the motor current IMot is determined, one of the influence of the friction in the spindle drive 6 exempted relationship between the engine torque MMot / the motor current IMot on the one hand and the force FKGT on the other hand discloses. With the aid of this mean value, it can be determined which motor current IMot is required in order to allow a specific force FKGT to act on the spring plate by the spindle drive.”.  
 
Regarding claim 14 and the limitation the level adjustment system of claim 11, wherein the controller is further programmed to adjust settings on a rear axle of the vehicle in response to the actuator force see the references entoto wherein it is understood that at least one axle connotes the rear axle.  

Regarding claim 15 and the limitation the level adjustment system of claim 11, wherein the controller is further programmed to adjust parameters of a driving dynamic vehicle control see claims 1 and 2 above wherein it is understood that the levelling taught in claims 1 and 2 i.e. “to control the vehicle body level” is dynamic when the vehicle is in use “A significant deviation of the actual Radhöhenstands HRad_ist from the target value may result, for example, from the lowering of the vehicle body due to a load of e.g. luggage in the trunk of the vehicle.”.  

Regarding claim 16 and the limitation the level adjustment system of claim 11, wherein the controller includes a current sensor see:
“To determine this personnel become exclusive requires two readings, namely on the one hand, the motor supplied Current (motor current IMOT)…. From the measured value for the motor current… the IMot motor current is available as a detectable measured value in the control unit of the electromechanical active shock absorber. From the measured value for the actual motor current IMot,”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to vehicle levelling systems and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210226

/BEHRANG BADII/Primary Examiner, Art Unit 3665